Name: COMMISSION REGULATION (EEC) No 1612/93 of 24 June 1993 re-establishing the levying of customs duties on products of category 76 (order No 40.0760), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 26. 6. 93 Official Journal of the European Communities No L 155/11 COMMISSION REGULATION (EEC) No 1612/93 of 24 June 1993 re-establishing the levying of customs duties on products of category 76 (order No 40.0760), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 76 (order No 40.0760), originating in Pakistan, the relevant ceiling amounts to 169 tonnes ; Whereas on 1 March 1993 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 30 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0760 76 6203 22 10 Men's or boys' industrial or occupational clothing ; (tonnes) 6203 23 10 other than knitted or crocheted ; women's or girls' 6203 29 11 aprons, smock-overalls and other industrial or 6203 32 10 occupational clothing, other than knitted or 6203 33 10 crocheted 6203 39 11 6203 42 11 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 (') OJ No L 370, 31 . 12. 1990, p. 39 . V) OJ No L 396, 31 . 12. 1992, p. 1 . No L 155/ 12 Official Journal of the European Communities 26 . 6. 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1993. For the Commission Christiane SCRIVENER Member of the Commission